Citation Nr: 1740996	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-14 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for chronic sciatica, claimed as secondary to a lumbar spine disorder.

3.  Entitlement to service connection for a skin disorder, to include as due to chemical/gas exposure.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1998 to April 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran and her daughter testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

In June 2016, the Board remanded the case for additional development and it now returns for further appellate review.  

In a July 2016 submission, the Veteran requested a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  She is advised that a claim for benefits submitted after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).  Similarly, in a June 2017 Informal Hearing Presentation (IHP), the Veteran's representative seemed to express dissatisfaction with the initial ratings awarded in a November 2016 rating decision that granted service connection for chronic sinusitis, hyperthyroidism, and chronic dry eye with mild allergic conjunctivitis.  Under VA regulations, as of March 24, 2015, a notice of disagreement must be filed on the proper form.  38 C.F.R. § 20.201(a) (2016).  Thus, if the Veteran wishes to file a claim for a TDIU or enter a notice of disagreement with the initially assigned ratings for chronic sinusitis, hyperthyroidism, and chronic dry eye with mild allergic conjunctivitis, she should file appropriate forms with the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the June 2016 Board remand, the Veteran was afforded a VA examination in September 2016 to determine whether her lumbar spine disorder had its onset during, or was etiologically related to, her military service, to include consideration of her in-service treatment for mechanical low back pain (May 4, 2000) and history of low back pain, probable muscle strain (February 20, 2001 separation examination).  After reviewing the evidence and examining the Veteran, the September 2016 examiner diagnosed lumbosacral strain and, later in the disability benefits questionnaire (DBQ), he indicated the Veteran also had intervertebral disc syndrome (IVDS) and sacral spina bifida occulta.  As to the etiology of the Veteran's lumbar spine disorder, the examiner opined it was less likely than not that her back disorder was related to service as her symptoms were more consistent with internal issues and less from orthopedic issues.  In March 2017, the 2016 examiner provided an addendum opinion noting that the Veteran's diagnosis of spina bifida was a congenital finding and thus not related to service.  The Board finds that this opinion is inadequate for appellate review as the examiner failed to explain why the Veteran's in-service injury from lifting a heavy piece of equipment could not cause "internal issues" or why the Veteran's source of symptoms, internal verses orthopedic, is evidence of the etiology of her disorder.  Additionally, it is unclear whether the Veteran's congenital spina bifida is a disease or defect.  Thus, the Board finds that remand is required so that the Veteran can be afforded another examination to determine the nature and etiology of her lumbar spine disorder.

Similarly, the September 2016 examiner stated that, on examination, there was no subjective evidence of sciatica.  He repeated this finding in the March 2017 addendum opinion wherein he stated that there was "[n]o clinical evidence to support sciatica...."  The Board notes, however, that in July 2016, the Veteran's treating physician provided an opinion that the Veteran's sciatica was related to her military service.  While the July 2016 opinion is inadequate for adjudication purposes as it was not supported by a detailed rationale, said opinion is indicative of the presence of a current diagnosis of sciatica.  Thus, an addendum opinion must be obtained to reconcile such conflicting diagnoses and, if present, the etiology of such disorder.  Additionally, as noted in the June 2016 remand, the Veteran claim for service connection for sciatica is inextricably intertwined with her claim for service connection for a back disorder and the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Turning to the Veteran's claim for service connection for a skin disorder, in October 2016, a VA examiner opined that it was less likely than not that the Veteran's skin disorder was related to service and, in March 2017, a VA physician also opined that the Veteran did not have a skin disorder related to service.  Notably, both the October 2016 VA examiner and the March 2017 physician based their opinions, in part, on the lack of a current diagnosis or objective findings referable to a current skin disorder diagnosis.  However, in the aforementioned July 2016 letter, the Veteran's treating physician noted a current diagnosis of eczema that was at least as likely as not related to service.  As the October 2016 and March 2017 examiners based their opinions on inaccurate factual premises and as the July 2016 letter from the Veteran's physician is not supported by a rationale, remand is required so that the Veteran can be afforded another examination to determine the nature and etiology of her skin disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of her lumbar spine disorder and sciatica.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(a)  The examiner is to identify any back disorder the Veteran has had during the pendency of this appeal, even if such disorder has now resolved.  In this regard, the record reflects diagnoses of IVDS, spina bifida, myofascial pain syndrome, and lumbosacral strain residuals.

(b)  For any congenital disorder diagnosed, to include congenital spina bifida shown on the April 2015 MRI, the examiner is to opine as to whether such disorder is a disease or defect.

The terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

(i)  For any congenital defect, the examiner is to provide an opinion as to whether such defect was subject to a superimposed disease or injury during service and that resulted in additional disability.  If so, please identify the additional disability.  

(ii)  For any congenital disease, the examiner is to provide an opinion as to whether it was aggravated beyond the natural progression by her military service.  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(c)  For all other diagnosed non-congenital back disorders, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of her reports of injuring her back in-service after lifting a piece of heavy equipment or her treatment for mechanical low back pain (May 4, 2000) and history of low back pain, probable muscle strain (February 20, 2001 separation examination).  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  A complete rationale for the opinion expressed should be provided.

(d)  The examiner is to identify any neurological disorder of the bilateral lower extremities the Veteran has had during the pendency of this appeal, even if such disorder has now resolved.  In this regard, the examiner should specifically consider and discuss the July 2016 letter from the Veteran's treating physician noting a current diagnosis of sciatica.  

(e)  For each neurological disorder diagnosed (if any), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to the Veteran's military service, to include consideration of her reports of injuring her back in service after lifting a heavy piece of equipment. 

(f)  For each neurological disorder that is diagnosed (if any), is it at least as likely as not that the disorder was caused or aggravated by the Veteran's low back disorder?  For any aggravation found, the examiner should state, to the best of her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

2.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present skin disorder.  If possible, such examination should be conducted during an outbreak.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's skin complaints.  In this regard, the examiner should specifically consider and discuss the July 2016 letter from the Veteran's treating physician noting a current diagnosis of eczema.  

Then, the examiner should provide an opinion with respect to any current disability as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of exposure to chemicals/gas and service treatment records showing treatment for urticaria and acne (July 22, 1999).

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology, to include her contention that her skin symptoms wax and wane over time.  The examiner's opinion must include a detailed rationale for all conclusions reached.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




